United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-51234
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHANTE DIBBLES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:06-CR-62-ALL
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Chante Dibbles appeals the sentence imposed by the district

court following his guilty-plea conviction for being a felon in

possession of ammunition.   Although his advisory guidelines

imprisonment range was 77 to 96 months, the district court

sentenced Dibbles to the statutory maximum sentence of 120 months

of imprisonment.   The court found that Dibbles’s criminal record

warranted an upward departure under U.S.S.G. § 4A1.3.      The court

further found that a variance under 18 U.S.C. § 3553(a) was

justified because of the nature and circumstances of Dibbles’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 06-51234
                                   -2-

conduct and the history and characteristics of his past.       The

sentence was thus based on both an upward departure from the

guidelines range and a non-guidelines sentence, or “variance”

from the guidelines.     See United States v. Mejia-Huerta, 480 F.3d

713, 721 (5th Cir. 2007), petition for cert. filed, 75 U.S.L.W.

3585 (U.S. Apr. 18, 2007) (No. 06-1381); United States v. Smith,

440 F.3d 704, 706-07 (5th Cir. 2006).        A non-guidelines sentence

is ultimately reviewed for unreasonableness.**       Smith, 440 F.3d

at 706.     An upward departure is reviewed for an abuse of

discretion.     Id. at 707.

       “Both a district court’s post-Booker sentencing discretion

and the reasonableness inquiry on appeal must be guided by the

sentencing considerations set forth in [] § 3553(a).”        Id. at

706.    These factors include the nature and circumstances of the

offense, the defendant’s history and characteristics, and the

need for the sentence to reflect the seriousness of the offense.

§ 3553(a)(1), (2).     A district court must also consider these

factors when imposing a sentence that represents an upward

departure from the advisory guidelines range.        United States v.

Zuniga-Peralta, 442 F.3d 345, 347 (5th Cir.), cert. denied,

126 S. Ct. 2954 (2006).


       **
       Dibbles did not raise this challenge to his sentence in
the district court. His argument may thus be subject to plain-
error review rather than reasonableness review. See United
States v. Gonzalez-Zuniga,    F.3d   , No. 06-41030, 2007 WL
1289984 at *1 (5th Cir. May 2, 2007). This court need not decide
which standard applies, however, because Dibbles’s sentence was
proper under either standard. Id.
                             No. 06-51234
                                  -3-

     Dibbles argues that his sentence was unreasonable because

the district court failed to consider his mitigating

circumstances in imposing the sentence.     He argues that

consideration of his mitigating circumstances was mandated under

18 U.S.C. § 3553(a), and that the court abused its discretion by

failing to account for them in either its oral or written reasons

for imposing the sentence.

     A district court must more thoroughly articulate its reasons

when it imposes a non-guidelines sentence than when it imposes a

sentence under the guidelines.    Smith, 440 F.3d at 707.    However,

a “checklist recitation” of the § 3553(a) factors is not

necessary for a sentence to be reasonable.     Id.   Dibbles has not

shown that the district court failed to consider a required

factor under § 3553(a).   The district court’s sentence thus was

proper under either plain-error or reasonableness review.

     AFFIRMED.